     Case 3:18-cv-00023-MMD-WGC Document 47 Filed 10/06/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     STANLEY RIMER,                                  Case No. 3:18-cv-00023-MMD-WGC

7                                 Petitioner,                        ORDER
            v.
8

9     RENEE BAKER, et al.,

10                             Respondents.

11

12         Respondents filed an unopposed motion for enlargement of time (second request)

13   (ECF No. 46). The Court finds good cause to grant the motion.

14         It is therefore ordered that Respondents’ unopposed motion for enlargement of time

15   (second request) (ECF No. 46) is granted. Respondents will have up to and including

16   November 4, 2020, to file a reply in support of their motion to dismiss (ECF No. 27).

17         DATED THIS 6th day of October 2020.

18

19
                                                MIRANDA M. DU
20                                              CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28
